IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,644-01


                            EX PARTE PATRIC HARRIS, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. D-1-DC-13-200950 IN THE 299TH DISTRICT COURT
                             FROM TRAVIS COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of assault family

violence and sentenced to three years’ imprisonment.

        Applicant’s claims concerning attorney fees and court costs are dismissed. In re Daniel, 396
S.W.3d 545, 548 (Tex. Crim. App. 2013); Ex parte Knight, 401 S.W.3d 60, 67 (Tex. Crim. App.

2013). Based on this Court’s independent review of the record, we find that Applicant's remaining

claims are without merit. Therefore, we deny relief.
                         2

Filed: August 20, 2014
Do not publish